Appellants, in their motion for a rehearing, insist that we erred in our original opinion in two respects:
First, by considering their bills of exception with the court's qualification, to which they objected and excepted. We note that the bills of exception were qualified by the court and as thus qualified were filed and incorporated in the record without an objection or exception to said qualification. It appears that some time after said bills were filed and after the time had expired within which bills could be filed, appellants filed a general objection to the court's qualification to all of the bills. This general objection or exception was not filed in time and can not be considered by us.
Second, they insist that the evidence is insufficient to show that they were acting together with a common intent under a previously formed design to commit robbery. The testimony shows that both of the appellants approached the victim; that one struck him, knocked him down, and during the struggle the other one ran his hand into the victim's pocket and took the money. This clearly raised a question of fact for the jury. Under the facts, we would not be justified in disturbing the jury's findings.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.